Citation Nr: 0507829	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-09 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1980 to May 
1983.  




This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that reopened the claim and that denied entitlement to 
service connection for PTSD.  

The veteran now resides in the jurisdiction of the 
Montgomery, Alabama VARO.  


FINDINGS OF FACT

1.  The May 1997 rating decision denied entitlement to 
service connection for PTSD; the veteran was advised of this 
decision by letter dated May 14, 1997, and a notice of 
disagreement was not filed within the prescribed time period.  

2.  The evidence received since the final May 1997 rating 
decision includes an Axis I diagnosis of PTSD and a possible 
nexus opinion.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 
20.302 (2004).  

2.  Evidence received since the final May 1997 rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO.  The veteran's May 2000 substantive 
appeal requested a travel Board hearing.  In April 2004, the 
RO mailed notice of a scheduled May 2004 travel Board hearing 
to the veteran at his last known address.  38 C.F.R. § 19.76 
(2004).  The veteran is presumed to have received the April 
2004 letter because it was not returned in the mail.  The law 
requires only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  In spite of his request for a travel 
Board hearing, the veteran failed to appear at the scheduled 
May 2004 hearing.  He and his representative did not request 
or file a motion for a new hearing, and they did not explain 
why he failed to appear.  Therefore, the Board will 
adjudicate the case based on the current evidence of record 
as though the veteran's request for a travel Board hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2004).  

The RO's December 1998, September 2001, and February 2004 
letters, the February 2000 statement of the case, and the May 
2003 supplemental statement of the case informed the veteran 
of the applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies.  The veteran was informed that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim and that it remained his ultimate 
responsibility to obtain any lay statements and evidence 
needed to support his claim.  Several new provisions of The 
Veterans Claims Assistance Act of 2000, which redefined VA's 
obligations with respect to the duty to assist and inform, 
applied only to claims filed on or after August 29, 2001 and 
did not apply to the veteran's June 1999 formal application 
to reopen the claim of entitlement to service connection for 
PTSD.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
PTSD

The May 1997 rating decision, which denied entitlement to 
service connection for PTSD, was based on the evidence at the 
time, which included an informal application for service 
connection, service department records, service medical 
records, and VA medical records.  

The September 1996 informal application for service 
connection for PTSD stated that the veteran was receiving 
treatment at a VA Medical Center.  Service department records 
showed that the veteran served as an infantryman on active 
duty from May 1980 to May 1983 and that he was stationed at 
Fort Hood, Texas in 1982.  

Service medical records showed that the veteran's psychiatric 
health was normal at March 1980, July 1980, and April 1983 
military examinations.  In March 1980, he denied a history of 
frequent trouble sleeping, depression or excessive worry, and 
of nervous trouble of any sort.  In April 1983, he reported 
trouble sleeping since November 1982, but he denied a history 
of depression or excessive worry and of nervous trouble of 
any sort.  Other service medical records addressed the 
veteran's physical disorders and did not address the 
veteran's psychiatric health.  

VA medical records included diagnoses of major depressive 
disorder in August 1996, September 1996, and November 1996, 
and alcohol dependence in partial remission in August 1996.  
The veteran told the August 1996 VA physician that he had 
never been seen by a psychiatrist, psychologist, or 
counselor.  Other VA medical records prior to the May 1997 
rating decision addressed the veteran's physical disorders 
and did not address the veteran's psychiatric health.  

The May 1997 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated May 14, 1997, and a 
notice of disagreement was not filed within the prescribed 
time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302.  After the veteran filed a June 1999 
informal application to reopen the claim, the January 2000 
rating decision reopened the claim and denied entitlement to 
service connection for PTSD, and the veteran perfected a 
timely appeal.  

Fortunately, the veteran has submitted new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The new evidence, which includes an Axis I diagnosis of PTSD 
and a possible nexus opinion, raises a reasonable possibility 
of substantiating the claim.  For the veteran to establish 
service connection for a psychiatric disorder, the evidence 
must demonstrate that a psychiatric disorder was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).  To establish direct service 
connection for a psychiatric disorder, the veteran must 
submit evidence of the current psychiatric disorder, in-
service diagnosis or treatment of the psychiatric disorder, 
and a nexus opinion by a medical professional relating the 
current psychiatric disorder to active service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  For PTSD in 
particular, the veteran must submit medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), 
medical evidence establishing a link between current symptoms 
of PTSD and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  A valid claim requires proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); also see 38 C.F.R. § 4.125(a) (2004).  

VA medical records since May 1997 showed that, in January 
1999, the veteran reported trouble sleeping.  He was troubled 
by nightmares of seeing a service friend killed when a tank 
hatch smashed his head.  The January 1999 Axis I diagnoses 
included rule out PTSD.  In March 1999, May 1999, and May 
2000, the veteran recounted the traumatic experience of 
losing the friend in the military, and the Axis I diagnoses 
included PTSD.  At a July 1999 VA PTSD examination, the 
veteran reported that the tank hatch accident occurred in 
Texas in early 1982, and the Axis I diagnoses included 
probable PTSD.  The July 1999 VA PTSD examiner opined that 
the veteran had symptoms that were suggestive of PTSD but 
that further psychological testing was needed to pin down the 
diagnosis and to check up on other possible diagnoses.  
Certainly, other examiners since May 1997 had stated 
diagnoses of depression, anxiety disorder, adjustment 
disorder, and rule out personality disorder.  In February 
2001, the veteran again told the story of seeing the man 
killed in service.  The veteran did not know the man well but 
had been out with him for a few beers.  He reported frequent, 
vivid recollections of the event, nightmares about the event, 
intrusive thoughts about the event, and flashbacks of the 
event, which were brought on by the sight of blood or other 
triggers.  He had trouble sleeping.  The February 2001 VA 
psychologist opined that the veteran suffered from PTSD 
resulting from the tragic event in service.  In March 2001, 
the veteran reported wanting to sleep better and that he woke 
up once or twice during the night.  He also wanted to be less 
bothered by the memory of the man killed in the traumatic 
accident in service.  The March 2001 diagnosis was PTSD.  

When considered with the previous evidence of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.  


ORDER

New and material evidence have been presented, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

The issue of entitlement to service connection for PTSD must 
be remanded to attempt to obtain morning reports and to 
schedule a VA PTSD examination.  The morning reports are 
necessary to confirm whether the veteran's service friend was 
killed in the tank hatch accident in early 1982 in Texas.  A 
VA examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  Although Axis I diagnoses of PTSD 
appeared in March 1999, May 1999, May 2000, February 2001, 
and March 2001, so did conflicting diagnoses of depression, 
anxiety disorder, adjustment disorder, and rule out 
personality disorder.  A VA examination is necessary to 
determine whether the veteran currently has PTSD that 
resulted from seeing a service friend killed when a tank 
hatch smashed his head in early 1982 in Texas.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; Pelegrini, 18 Vet. App. at 
117-121; Paralyzed Veterans of America, 345 F.3d at 1348.  
A remand would also allow the RO the opportunity to inform 
the veteran that he should provide any evidence in his 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The case is remanded for the following action:  

1.  Obtain morning reports for the period 
from April 30, 1982 to July 30, 1982.  

2.  The veteran should be afforded a VA 
PTSD examination.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of a claim.  38 C.F.R. § 3.655 (2004).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
current PTSD, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current PTSD 
resulted from seeing a service friend 
killed when a tank hatch smashed his head 
in early 1982 in Texas, or any other 
event during active service from May 1980 
to May 1983.  Any opinions expressed by 
the examiner must be accompanied by a 
written explanation stating the basis for 
the opinions.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The issue of entitlement to service 
connection for PTSD should be 
readjudicated based upon all evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


